Order entered July 15, 2013




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-12-00259-CR

                             THOMAS JASON THOMPSON, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 296th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 296-81178-2011

                                           ORDER
        The Court REINSTATES the appeal.

        On June 11, 2013, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On July 10, 2013, appellant filed a motion to extend time to file his

brief, and on July 11, 2013, we received appellant’s brief.      Therefore, in the interest of

expediting the appeal, we VACATE the June 11, 2013 order requiring findings.

        We GRANT the July 10, 2013 extension motion and ORDER appellant’s brief filed as

of the date of this order.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE